   CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 1 of 14

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA



In re: STRYKER REJUVENATE AND                                     MDL No. 13−2441 (DWF/BRT)
ABG II HIP IMPLANT PRODUCTS                                       Case No.: 0:15−cv−02440−DWF−BRT
LIABILITY LITIGATION

This Document Relates to ALL ACTIONS as
Indicated in AMENDED EXHIBIT A



           ORDER DISMISSING WITHOUT PREJUDICE CERTAIN LAWSUITS IN
           WHICH DISMISSAL WITH TOLLING HAS BEEN AGREED TO BY THE
                                  PARTIES




      In further management of its docket, on September 12, 2019 the Court entered
Pretrial Order No. 42 ("PTO #42") establishing certain mandatory tolling election
response obligations on the part of Unrevised Plaintiffs in this multidistrict litigation.
Pursuant to that PTO #42, the response deadline was October 28, 2019. By way of
further Order on January 14, 2020, the Court extended the deadline to January 31, 2020
for those Unrevised Plaintiffs who had failed to respond by the original date. Pursuant to
the terms of PTO #42, lead counsel for Plaintiffs and Defendant Howmedica Osteonics
Corp. ("HOC") have identified the matters listed in Amended Exhibit A, attached hereto,
as the matters pending before this Court in which, to date, the plaintiffs have elected to
accept the tolling terms offered by HOC, as identified in the PTO #42, and consented to
the filing of a dismissal without prejudice.
      Accordingly, IT IS HEREBY ORDERED:
      The pending matters identified in Amended Exhibit A hereto are hereby dismissed
in their entirety without prejudice and without costs to any party pursuant to the tolling
terms set forth in PTO #42.

Date: February 11, 2020                                             s/Donovan W. Frank
                                                                  DONOVAN W. FRANK
                                                                 United States District Judge
     CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 2 of 14
                           ABGII/Rejuvenate MDL 13−2441
    AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.      Plaintiff Last Name    Plaintiff First Name                                 Counsel
1      0:13−cv−00235−DWF−BRT Davis               Robert                        Meshbesher Spence; Zimmerman Reed
2      0:13−cv−01583−DWF−BRT Qualls              Dorothy and Leodus            Hare Wynn
                                                                               Cory, Watson, Crowder & Degaris, P.C.; Rainwater, Holt &
3      0:13−cv−01588−DWF−BRT Bausom               Mark
                                                                               Sexton, P.A.
4      0:13−cv−01609−DWF−BRT   Petersen           Nels and Elaine              Kershaw Cutter
5      0:13−cv−01619−DWF−BRT   Brown              Richard and Rhonda           Levin Simes
6      0:13−cv−01644−DWF−BRT   Washington         Kent                         Neblett Beard, Parker Waichman
7      0:13−cv−01812−DWF−BRT   Musgrave           Robert E.                    Saunders Walker
8      0:13−cv−01910−DWF−BRT   Hicks              Janice and William M.        Saunders Walker
9      0:13−cv−01951−DWF−BRT   Shepard            Willie                       Brena Bell
10     0:13−cv−01955−DWF−BRT   Kessler            Joyce Ann and Bobby          Cory Watson, Jones Ward
11     0:13−cv−01982−DWF−BRT   Castro             Carol                        Finz & Finz
12     0:13−cv−02195−DWF−BRT   Olson              Marcia                       Parker & Parker, Simon Law Firm
13     0:13−cv−02397−DWF−BRT   Piscia             Henry                        Meyers & Flowers
14     0:13−cv−02407−DWF−BRT   Shewairy           John                         Hare Wynn
15     0:13−cv−02584−DWF−BRT   McKinley           Vickie                       Parker & Parker, Simon Law Firm
16     0:13−cv−02591−DWF−BRT   Angus              Holly                        Parker & Parker, Simon Law Firm
17     0:13−cv−02592−DWF−BRT   Rodene             Robert                       Parker & Parker, Simon Law Firm
18     0:13−cv−02705−DWF−BRT   Trussell           David W. and Lisa W.         Allan Berger & Assoc., Law Office of William J. Jones, Jr.
19     0:13−cv−02883−DWF−BRT   Stephan            Mark                         Hurley McKenna
20     0:13−cv−02927−DWF−BRT   Calk               Michael                      Zimmerman Reed
21     0:13−cv−03026−DWF−BRT   Russell            Angela and Jason             Pendley Baudin
22     0:13−cv−03141−DWF−BRT   Tatum              David S.                     Gilman Law
23     0:13−cv−03255−DWF−BRT   Cosner             Christina                    Pendley Baudin
24     0:13−cv−03397−DWF−BRT   Blackburn          Charles                      Hurley McKenna
25     0:13−cv−03440−DWF−BRT   Linza              Lee A.                       Kershaw Cutter
26     0:14−cv−02610−DWF−BRT   Bomann             John                         Levin Papantonio
27     0:14−cv−00030−DWF−BRT   Fabry              Mark                         Parker & Parker, Simon Law Firm
28     0:14−cv−00032−DWF−BRT   Criswell           Connie (Goodnight)           Hollis Law Firm
29     0:14−cv−00156−DWF−BRT   Wehrli             Larry E. and Mary Ellen      Gatti Gatti; Levin Papantonio
30     0:14−cv−00244−DWF−BRT   Carter             Dianna                       Zimmerman Reed
31     0:14−cv−00328−DWF−BRT   Foley              Beverly and Darryl           Lieff Cabraser
32     0:14−cv−00367−DWF−BRT   Satalic            Craig                        Goldberg Weisman
33     0:14−cv−00385−DWF−BRT   Piggott            Richard G.                   Power Rogers
34     0:14−cv−00387−DWF−BRT   Groat              Barbara                      Goldberg & Osborne
35     0:14−cv−00454−DWF−BRT   Samuels            Lela                         Lieff Cabraser
36     0:14−cv−00460−DWF−BRT   McNeil             Lee and Joyce                Meyerkord & Meyerkord
37     0:14−cv−00514−DWF−BRT   Black              Mildred                      Kershaw Cutter
38     0:14−cv−00517−DWF−BRT   Stein−McWilliams   Mari and Robert              Kershaw Cutter
39     0:14−cv−00518−DWF−BRT   Minear             Richard and Judy             Kershaw Cutter
                                                  James and Camille Kathryn
40     0:14−cv−00689−DWF−BRT Lambert                                           Kershaw Cutter
                                                  Stephens
41     0:14−cv−00690−DWF−BRT Lima                 Robert and Mary              Kershaw Cutter
                                                  Sharon as Administrator of
42     0:14−cv−00727−DWF−BRT Girten                                            Law Firm of Krisor & Associates; The Curran Firm
                                                  Estate of Dennis Girten
43     0:14−cv−00765−DWF−BRT   Hoffman            James W. and Rebecca L.      Gatti Gatti
44     0:14−cv−00783−DWF−BRT   Simmons            Rose M.                      Michael A. Fakhoury, P.C.
45     0:14−cv−00818−DWF−BRT   Alamond            Dennis                       Law Office of Jeffrey S. Glassman
46     0:14−cv−00836−DWF−BRT   Parrish            Marty                        Strong Law Offices
47     0:14−cv−00920−DWF−BRT   Wisnieski          David L.                     Zimmerman Reed
48     0:14−cv−01053−DWF−BRT   Clemons            Carolyn                      Cory, Watson, Crowder & Degaris, P.C.
49     0:14−cv−01156−DWF−BRT   Thomas             William R. and Brenda L.     Kingery Durree
50     0:14−cv−01183−DWF−BRT   Reid               Mary J.                      Hare Wynn
51     0:14−cv−01246−DWF−BRT   Bell               Delores                      Zimmerman Reed
52     0:14−cv−01260−DWF−BRT   Duncan             Betty F. and Odie C.         Kaiser Gornick
53     0:14−cv−01276−DWF−BRT   Goetz              Darlene                      Zimmerman Reed
54     0:14−cv−01280−DWF−BRT   Sumner             Twilla                       Zimmerman Reed
55     0:14−cv−01283−DWF−BRT   Jones              Elisabeth                    Zimmerman Reed
56     0:14−cv−01286−DWF−BRT   Thompson           David                        Zimmerman Reed
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 3 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.        Plaintiff Last Name       Plaintiff First Name                          Counsel
57     0:14−cv−01312−DWF−BRT   Ebardt                Pat                        Aylstock Witkin, Babbitt Johnson, Meyers & Flowers
58     0:14−cv−01331−DWF−BRT   Miller                Gary                       Parker & Parker, Simon Law Firm
59     0:14−cv−01363−DWF−BRT   Schuk                 Jolene M.                  Parker & Parker, Simon Law Firm
60     0:14−cv−01370−DWF−BRT   Sonnier               Willard                    Meyers & Flowers
61     0:14−cv−01423−DWF−BRT   Leon                  Michael A. and Judy L.     Kingery Durree
62     0:14−cv−01448−DWF−BRT   Layton                Karen                      Zimmerman Reed
63     0:14−cv−01457−DWF−BRT   Conner                George Allen               Lundy, Lundy
64     0:14−cv−01458−DWF−BRT   Casanave              Victoria                   Lundy, Lundy
65     0:14−cv−01461−DWF−BRT   Dibala                June C. and Harold         Gatti Gatti
66     0:14−cv−01515−DWF−BRT   Maier                 Roger                      Strong Law Offices
67     0:14−cv−01519−DWF−BRT   Allen                 Marsha                     Kershaw Cutter
68     0:14−cv−01534−DWF−BRT   Morrison              Pamila                     Sullo and Sullo
69     0:14−cv−01552−DWF−BRT   Bowman                Bonnie                     Bachus & Schanker
70     0:14−cv−01680−DWF−BRT   Henry                 Edna                       Kelley Bernheim
71     0:14−cv−01697−DWF−BRT   Rivenbark, Sr.        Darrel and Kathy           Shipman & Wright, L.L.P.
72     0:14−cv−01709−DWF−BRT   Angell                Joanne                     Hare Wynn
73     0:14−cv−01713−DWF−BRT   Black−Smith           Diane                      Hare Wynn
74     0:14−cv−01754−DWF−BRT   Wagner                Linda                      Hurley McKenna
75     0:14−cv−01757−DWF−BRT   Menier                James                      Hurley McKenna
76     0:14−cv−01784−DWF−BRT   Lofton                Don and Ruby               Hare Wynn
                                                     Henry Howard and Mary
77     0:14−cv−01785−DWF−BRT Weldon, III                                        Hare Wynn
                                                     Dudley
78     0:14−cv−01810−DWF−BRT   Flynn                 Constance                  Osborne & Francis
79     0:14−cv−01811−DWF−BRT   Hassler               Douglas                    Osborne & Francis
80     0:14−cv−01872−DWF−BRT   Gable                 Jane Beth                  Hare Wynn
81     0:14−cv−01885−DWF−BRT   Wood                  Darlene                    Zimmerman Reed
82     0:14−cv−01886−DWF−BRT   Wilson                Patrick H. and Linda H.    Hare Wynn
83     0:14−cv−01904−DWF−BRT   Shepard               Edward and Patricia I.     Lieff Cabraser
84     0:14−cv−01905−DWF−BRT   Brewer                Mary                       Lieff Cabraser
85     0:14−cv−01959−DWF−BRT   Hopkins               Sandra and Billy           Johnson Johnson & Schaller
86     0:14−cv−01976−DWF−BRT   Mayo                  Joyce                      Childers Schlueter
87     0:14−cv−02001−DWF−BRT   Gooden                Margaret and Roosevelt     Cory Watson
88     0:14−cv−02003−DWF−BRT   Vinsant               Jeffory and Leslie         Cory Watson
89     0:14−cv−02004−DWF−BRT   McGehee               Kevan S. and Aleece        Cory Watson
90     0:14−cv−02019−DWF−BRT   Earles                Ronald                     Zimmerman Reed
91     0:14−cv−02025−DWF−BRT   Small                 Nancy R.                   Lieff Cabraser Heimann & Bernstein LLP
92     0:14−cv−02065−DWF−BRT   Beach                 Timothy                    Childers Schlueter
93     0:14−cv−02067−DWF−BRT   Balestrieri           Anthony                    Habush Habush & Rottier
94     0:14−cv−02073−DWF−BRT   Beier                 Rick                       Habush Habush & Rottier
95     0:14−cv−02074−DWF−BRT   Bentivenga            James                      Habush Habush & Rottier
96     0:14−cv−02082−DWF−BRT   Binder                William                    Habush Habush & Rottier
97     0:14−cv−02084−DWF−BRT   Bittman               Scott                      Habush Habush & Rottier
98     0:14−cv−02092−DWF−BRT   Chase                 Randy                      Habush Habush & Rottier
99     0:14−cv−02095−DWF−BRT   Deerr                 Joshua D. and Jamie Lynn   Habush Habush & Rottier
100    0:14−cv−02096−DWF−BRT   Dobran                Susan and Julian           Habush Habush & Rottier
101    0:14−cv−02103−DWF−BRT   Foster                Christine M. and James     Habush Habush & Rottier
102    0:14−cv−02126−DWF−BRT   Jones                 Betty                      Cory Watson
103    0:14−cv−02127−DWF−BRT   Huddleston            Jack and Heila             Habush Habush & Rottier
104    0:14−cv−02128−DWF−BRT   Huley                 Dorothy                    Habush Habush & Rottier
105    0:14−cv−02130−DWF−BRT   Knudsen               Judith A. and Hans         Habush Habush & Rottier
106    0:14−cv−02134−DWF−BRT   Trousdale             Barbara                    Cory Watson
107    0:14−cv−02141−DWF−BRT   Leabman               Sylvan                     Habush Habush & Rottier
108    0:14−cv−02145−DWF−BRT   Mallum                George and Wanda           Habush Habush & Rottier
109    0:14−cv−02147−DWF−BRT   Mattias               Judy A. and Martin R.      Habush Habush & Rottier
110    0:14−cv−02150−DWF−BRT   Molthen               Barbara                    Habush Habush & Rottier
111    0:14−cv−02151−DWF−BRT   Brooks                Peter                      Meyers & Flowers
112    0:14−cv−02160−DWF−BRT   Pfeiffer              Matthew                    Habush Habush & Rottier
113    0:14−cv−02162−DWF−BRT   Crawford              William Dale               Meyers & Flowers
114    0:14−cv−02163−DWF−BRT   Pope                  Gregory D.                 Habush Habush & Rottier
115    0:14−cv−02165−DWF−BRT   Porubcan              Raymond E.                 Habush Habush & Rottier
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 4 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.         Plaintiff Last Name        Plaintiff First Name                   Counsel
116    0:14−cv−02166−DWF−BRT   Crum                   Grover                         Meyers & Flowers
117    0:14−cv−02168−DWF−BRT   Rifelj                 Michele A. and Joseph          Habush Habush & Rottier
118    0:14−cv−02172−DWF−BRT   Sanders                Michael L. and Jo Ann          Habush Habush & Rottier
119    0:14−cv−02179−DWF−BRT   Smith                  Mary Catherine                 Habush Habush & Rottier
120    0:14−cv−02186−DWF−BRT   Spalding               Gordon J.                      Habush Habush & Rottier
121    0:14−cv−02187−DWF−BRT   Strauss                Jerald and Marion              Habush Habush & Rottier
122    0:14−cv−02191−DWF−BRT   Hegmann                Josephine                      Zimmerman Reed
123    0:14−cv−02200−DWF−BRT   Oppenheim              Ruth S.                        Kelley Bernheim
124    0:14−cv−02201−DWF−BRT   Perry                  Jeanne                         Kelley Bernheim
125    0:14−cv−02208−DWF−BRT   Trupp                  Timothy F. and Sharon          Habush Habush & Rottier
126    0:14−cv−02210−DWF−BRT   Varnado                Tony T. and Nakisha            Habush Habush & Rottier
127    0:14−cv−02218−DWF−BRT   Terrell                William                        Zimmerman Reed
128    0:14−cv−02227−DWF−BRT   Carlin                 Cecelia                        Franklin D. Azar
129    0:14−cv−02239−DWF−BRT   Wrobel                 David M. and Melissa           Thornton Law Firm
130    0:14−cv−02249−DWF−BRT   Goodlin                Johonn                         Meyers & Flowers
131    0:14−cv−02253−DWF−BRT   Pucker                 Mark                           Sullo and Sullo
132    0:14−cv−02254−DWF−BRT   Roumanos               Patricia A. and William P.     Sullo and Sullo
133    0:14−cv−02268−DWF−BRT   Pam                    William                        Meyers & Flowers
134    0:14−cv−02270−DWF−BRT   Petitt                 Mary Anne and Stephen          Kershaw Cutter
135    0:14−cv−02290−DWF−BRT   Hall                   Jesse                          Grant & Eisenhofer
136    0:14−cv−02291−DWF−BRT   Rowell                 Robert                         Pittman Dutton
137    0:14−cv−02295−DWF−BRT   Rosenstein             Gerald                         Meyers & Flowers
138    0:14−cv−02306−DWF−BRT   Townsend               Carl                           Childers Schlueter
139    0:14−cv−02318−DWF−BRT   Webster                Deidre L. and Jimme            Pittman Dutton
140    0:14−cv−02319−DWF−BRT   Robinson               David Earl and Sonya           Pittman Dutton
141    0:14−cv−02320−DWF−BRT   Simpson                Robert                         Pittman Dutton
142    0:14−cv−02327−DWF−BRT   Jeremias               Meta                           Meyers & Flowers
143    0:14−cv−02331−DWF−BRT   Clark                  Janet                          Lieff Cabraser
144    0:14−cv−02347−DWF−BRT   Lewis                  Sandra                         Cory Watson
145    0:14−cv−02350−DWF−BRT   Dauchenbaugh           Jeffrey                        Cory Watson
146    0:14−cv−02351−DWF−BRT   Petty                  Patricia S.                    Cory Watson
147    0:14−cv−02359−DWF−BRT   Mayo, Jr.              Leonard                        Pittman Dutton
148    0:14−cv−02360−DWF−BRT   Fragale                Constance                      Cory Watson
149    0:14−cv−02374−DWF−BRT   Shannon                Lewis                          Childers Schlueter
150    0:14−cv−02380−DWF−BRT   Josselson              Faye                           Cory Watson
151    0:14−cv−02388−DWF−BRT   Davis                  Ricky                          Meyers & Flowers
152    0:14−cv−02394−DWF−BRT   Essary                 Sheila                         Cory Watson
153    0:14−cv−02409−DWF−BRT   Rogers                 Marilyn                        Meyers & Flowers
154    0:14−cv−02410−DWF−BRT   Rudolphi               Richard                        Meyers & Flowers
155    0:14−cv−02414−DWF−BRT   Stephens               James                          Meyers & Flowers
156    0:14−cv−02416−DWF−BRT   Kusel                  Billie R.                      Lieff Cabraser
157    0:14−cv−02437−DWF−BRT   Ellsworth              Gary and Janice                Meyers & Flowers; Coplan & Crane
158    0:14−cv−02440−DWF−BRT   Cardenas               George                         Childers Schlueter
159    0:14−cv−02445−DWF−BRT   Etter                  Helen A. and Otis              Franklin D. Azar
160    0:14−cv−02447−DWF−BRT   Holley                 Robert                         Childers Schlueter
161    0:14−cv−02458−DWF−BRT   Mitchell               Juanita                        Meyers & Flowers
162    0:14−cv−02470−DWF−BRT   Metzger                Michael K. and Kayannette      Franklin D. Azar
163    0:14−cv−02476−DWF−BRT   Saucier                Martha                         Childers Schlueter
164    0:14−cv−02477−DWF−BRT   Seliger                Clare                          Meyers & Flowers
165    0:14−cv−02496−DWF−BRT   Fleming                Margaret                       Levin Papantonio
166    0:14−cv−02499−DWF−BRT   Gilbert                Chanda                         Levin Papantonio
167    0:14−cv−02500−DWF−BRT   Pastirchak             John F. and Delores Beckett−   Franklin D. Azar
168    0:14−cv−02507−DWF−BRT   Metzler                David                          Levin Papantonio
169    0:14−cv−02509−DWF−BRT   Pike                   Rita J. and Rodney E.          Franklin D. Azar
170    0:14−cv−02517−DWF−BRT   Matthewson             Charles                        Cory, Watson
171    0:14−cv−02520−DWF−BRT   Blay                   Julia                          Cory Watson
172    0:14−cv−02524−DWF−BRT   Parmentier             Robert M. and Miranda          Franklin D. Azar
173    0:14−cv−02525−DWF−BRT   Lindekugel             Brian and Denise               Wright & Schulte
174    0:14−cv−02541−DWF−BRT   Sullivan               Robert                         Pittman Dutton
175    0:14−cv−02547−DWF−BRT   Hogue                  Myntje and Carl                Pittman Dutton
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 5 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.         Plaintiff Last Name       Plaintiff First Name                 Counsel
176    0:14−cv−02555−DWF−BRT   Iovino                 Christopher                 Levin Papantonio
177    0:14−cv−02557−DWF−BRT   Patton                 Garry and Carol             Franklin D. Azar
178    0:14−cv−02559−DWF−BRT   Stofiel                Norma L.                    Gatti Gatti
179    0:14−cv−02563−DWF−BRT   Rodriguez              Roberto M. and Anne         Franklin D. Azar
180    0:14−cv−02567−DWF−BRT   Wolley                 Philip                      Meyers & Flowers
181    0:14−cv−02571−DWF−BRT   Waldrip                William                     Pittman Dutton
182    0:14−cv−02572−DWF−BRT   Leger                  Claude                      Meyers & Flowers
183    0:14−cv−02577−DWF−BRT   Mason                  Myron                       Meyers & Flowers
184    0:14−cv−02582−DWF−BRT   Willenborg             Ronald                      Meyers & Flowers
185    0:14−cv−02585−DWF−BRT   Cantrell               Charles                     Pittman Dutton
186    0:14−cv−02605−DWF−BRT   Ward                   Richard                     Levin Papantonio
187    0:14−cv−02609−DWF−BRT   Altergott              Matthew                     Levin Papantonio
188    0:14−cv−02618−DWF−BRT   Brower                 Josette                     Kelley Bernheim
189    0:14−cv−02625−DWF−BRT   Frank                  Wayne A.                    McGartland Law firm
190    0:14−cv−02630−DWF−BRT   Jovien                 Sharon                      Cory Watson
191    0:14−cv−02631−DWF−BRT   Israel                 Patricia and Martin         Franklin D. Azar
192    0:14−cv−02633−DWF−BRT   Van Devander           Herman C. and Marie         Pittman Dutton
193    0:14−cv−02639−DWF−BRT   Finch                  Mark and Kimberly           Thornton Law Firm
194    0:14−cv−02640−DWF−BRT   Edge                   Kathy                       Thornton Law Firm
195    0:14−cv−02641−DWF−BRT   Sobott                 Theodore G.                 Franklin D. Azar
196    0:14−cv−02643−DWF−BRT   Denault                Ava Ruth                    Meyers & Flowers
197    0:14−cv−02649−DWF−BRT   Carbone                Daria                       Thornton Law Firm
198    0:14−cv−02661−DWF−BRT   Graham                 Harriet                     Levin Papantonio
199    0:14−cv−02669−DWF−BRT   Berg                   Gay                         Cutter Law
200    0:14−cv−02670−DWF−BRT   Rios                   Rosa                        Kaiser Gornick
201    0:14−cv−02673−DWF−BRT   Tompkins               Patricia                    Kaiser Gornick
202    0:14−cv−02674−DWF−BRT   Willis                 Sandra                      Kaiser Gornick
203    0:14−cv−02676−DWF−BRT   Grimsley               Geraldine                   Loncar & Associates
204    0:14−cv−02678−DWF−BRT   Bahm                   Kathryn                     Aylstock Witkin
205    0:14−cv−02690−DWF−BRT   Jones                  Billy Randall               Cory Watson
206    0:14−cv−02700−DWF−BRT   Higgins                Eunice                      Franklin D. Azar
207    0:14−cv−02703−DWF−BRT   Jackson                Vernon                      Franklin D. Azar
208    0:14−cv−02704−DWF−BRT   Hightower              Robert M. and Jane          Cory Watson
209    0:14−cv−02706−DWF−BRT   Wells, Jr.             Thomas D.                   Cory Watson
210    0:14−cv−02707−DWF−BRT   Lanshe                 Jim and Jane                Cory Watson
211    0:14−cv−02714−DWF−BRT   Ronayne                Peggy                       Casey Gerry
212    0:14−cv−02723−DWF−BRT   Pappas                 Stephen and Cheryl          Killian & Boyd, Suthers Law Firm
213    0:14−cv−02726−DWF−BRT   Ramsey Jr.             Carter M. and Joyce         Killian & Boyd, Suthers Law Firm
214    0:14−cv−02727−DWF−BRT   Reese                  Kerry L. and Cecilia        Killian & Boyd, Suthers Law Firm
215    0:14−cv−02731−DWF−BRT   Walling                Jean                        Killian & Boyd
216    0:14−cv−02735−DWF−BRT   Wilson−Walker          Cynthia and Aaron           Killian & Boyd, Suthers Law Firm
217    0:14−cv−02737−DWF−BRT   Woodbury               Rueben                      Killian & Boyd
218    0:14−cv−02745−DWF−BRT   Price                  Anita L. and John Kenneth   Franklin D. Azar
219    0:14−cv−02747−DWF−BRT   Runyon                 David                       Phipps Cavazos
220    0:14−cv−02774−DWF−BRT   Patterson              Stacy                       Aylstock Witkin
221    0:14−cv−02775−DWF−BRT   Pollock                Mary                        Aylstock Witkin
222    0:14−cv−02793−DWF−BRT   Wedlund                Pearl                       Bachus & Schanker
223    0:14−cv−02795−DWF−BRT   Woodall                Michael and Renee           Meshbesher & Spence
224    0:14−cv−02808−DWF−BRT   Wiedeman               Wayne and Antoinette        Aylstock Witkin
225    0:14−cv−02809−DWF−BRT   Whipple                Larry and Chelila           Aylstock Witkin
226    0:14−cv−02810−DWF−BRT   Tait                   Anita A. and Jack           Aylstock Witkin
227    0:14−cv−02811−DWF−BRT   Markman                Karen and Thomas Mitchell   Johnson Johnson & Schaller
                                                      Douglas K. and Karoli
228    0:14−cv−02812−DWF−BRT Stewart                                              Aylstock Witkin
                                                      Cadarette
229    0:14−cv−02814−DWF−BRT   Stanley                Gary and Nancy              Aylstock Witkin
230    0:14−cv−02815−DWF−BRT   Feickert               Thomas and Virginia         Aylstock Witkin
231    0:14−cv−02820−DWF−BRT   McGuire                Mary Joan                   Aylstock Witkin
232    0:14−cv−02822−DWF−BRT   Morgan                 James                       Aylstock Witkin
233    0:14−cv−02823−DWF−BRT   Painter                Zach                        Aylstock Witkin
234    0:14−cv−02828−DWF−BRT   Casper                 Kenneth                     Aylstock Witkin
235    0:14−cv−02829−DWF−BRT   Cherry                 Ronald                      Aylstock Witkin
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 6 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.         Plaintiff Last Name        Plaintiff First Name                          Counsel
236    0:14−cv−02830−DWF−BRT   Dougan                 Andrea L. and Edward        Aylstock Witkin
237    0:14−cv−02832−DWF−BRT   Rodriguez              Eric and Patricia B.        Aylstock Witkin
238    0:14−cv−02836−DWF−BRT   Hart                   L. Darlene                  Aylstock Witkin
239    0:14−cv−02850−DWF−BRT   Trask                  Marlane and Michael         Johnson Johnson & Schaller
240    0:14−cv−02851−DWF−BRT   Mannix                 Robert and Deborah          Johnson Johnson & Schaller
241    0:14−cv−02861−DWF−BRT   Wingett                Michael and Marjorie        Johnson Johnson & Schaller
242    0:14−cv−02870−DWF−BRT   Marple                 Aileen                      Oliver Law Group
243    0:14−cv−02875−DWF−BRT   Raaff                  Patricia                    Onder Shelton
244    0:14−cv−02883−DWF−BRT   Pharr, Jr.             William B.                  Scandurro and Layrisson
245    0:14−cv−02906−DWF−BRT   Ledford                Mack                        Aylstock Witkin
246    0:14−cv−02962−DWF−BRT   Easom                  Jasper                      Aylstock Witkin
247    0:14−cv−02972−DWF−BRT   Ohlendorf              William and Bonnie          Osborne & Francis
248    0:14−cv−02986−DWF−BRT   Burton                 Helen                       Franklin D. Azar
249    0:14−cv−02987−DWF−BRT   Morgan                 James T. and Bertha         Franklin D. Azar
250    0:14−cv−02995−DWF−BRT   Long                   Melinda J.                  Pittman Dutton
251    0:14−cv−03010−DWF−BRT   Larrenaga              William                     Zimmerman Reed
252    0:14−cv−03015−DWF−BRT   Johnson                Herbert                     Hall Law
253    0:14−cv−03035−DWF−BRT   Minor                  Anthony                     Lundy, Lundy
254    0:14−cv−03060−DWF−BRT   Vincent                Dennis R. and Marilyn S.    Pittman Dutton
255    0:14−cv−03064−DWF−BRT   Baker                  Bret                        Aylstock Witkin
256    0:14−cv−03067−DWF−BRT   Haynes                 Claudia                     Aylstock Witkin
257    0:14−cv−03068−DWF−BRT   Freeman                Jerry and Paula             Pittman Dutton
258    0:14−cv−03073−DWF−BRT   Garner, Sr.            David Thomas and Suzanne    Pittman Dutton
259    0:14−cv−03083−DWF−BRT   Barrett                Billy                       Pittman Dutton
260    0:14−cv−03099−DWF−BRT   Dimina                 Joseph and Jean             Pittman Dutton
261    0:14−cv−03106−DWF−BRT   Fonnesbeck             Kenneth and Jeanette        Kershaw Cutter
262    0:14−cv−03117−DWF−BRT   Conard                 Billie Jean                 Michael A. Fakhoury
263    0:14−cv−03137−DWF−BRT   Medeiros               Joshuah J.                  Pittman Dutton
264    0:14−cv−03265−DWF−BRT   Ballard                Gene                        Shumaker, Loop & Kendrick
265    0:14−cv−03292−DWF−BRT   Phillips               Tammy                       Levin Papantonio
266    0:14−cv−03328−DWF−BRT   Carson                 Robert                      Pittman Dutton
267    0:14−cv−03338−DWF−BRT   Thorpe                 Kathryn                     Childers Schlueter
268    0:14−cv−03343−DWF−BRT   Smith                  Annette                     Childers Schlueter
269    0:14−cv−03357−DWF−BRT   Coffey                 Judith                      Cusack Gilfillan
270    0:14−cv−03407−DWF−BRT   Wideman                Charles D. and Susan        Pittman Dutton
271    0:14−cv−03436−DWF−BRT   Davis                  Steven A. and Dona          Onder Shelton
272    0:14−cv−03467−DWF−BRT   Reding                 Jack E. and Nancy           Gatti Gatti
273    0:14−cv−03468−DWF−BRT   Hamby                  Kenneth                     Michael W. Kelley, II
274    0:14−cv−03534−DWF−BRT   Dean                   Candace and Delford         Kelley Bernheim
275    0:14−cv−03883−DWF−BRT   Wilber                 Rick                        Osborne & Francis
276    0:14−cv−04035−DWF−BRT   McEathron              LaVesta                     Bowersox Law Firm
277    0:14−cv−04051−DWF−BRT   McRae                  Michael                     Bowersox Law Firm
278    0:14−cv−04123−DWF−BRT   Levy                   Gloria                      Osborne & Francis
279    0:14−cv−04129−DWF−BRT   Hamlin                 Allen                       Osborne & Francis
280    0:14−cv−04130−DWF−BRT   Andrews                Brea                        Childers Schlueter
                                                                                  Bufogle and Associates; Pittman Dutton; Wood Law
281    0:14−cv−04148−DWF−BRT Wright                   Dennis Ray and Theresa
                                                                                  Firm
282    0:14−cv−04205−DWF−BRT   Hudgins                Mary Ann                    Childers Schlueter
283    0:14−cv−04211−DWF−BRT   Acosta                 Alfred                      Bowersox Law Firm
284    0:14−cv−04214−DWF−BRT   Anstey                 Dennis                      Bowersox Law Firm
285    0:14−cv−04215−DWF−BRT   Arkenburg              David                       Bowersox Law Firm
286    0:14−cv−04225−DWF−BRT   Billovits              Carol                       Bowersox Law Firm
287    0:14−cv−04227−DWF−BRT   Bittle                 Sheryl                      Bowersox Law Firm
288    0:14−cv−04228−DWF−BRT   Blazo                  Dianna                      Bowersox Law Firm
289    0:14−cv−04237−DWF−BRT   Cearley                Carolyn                     Bowersox Law Firm
290    0:14−cv−04238−DWF−BRT   Cherry                 Ronald                      Bowersox Law Firm
291    0:14−cv−04240−DWF−BRT   Clarke                 Judith                      Bowersox Law Firm
292    0:14−cv−04242−DWF−BRT   Davis                  Gary                        Bowersox Law Firm
293    0:14−cv−04254−DWF−BRT   Edwards                Marilyn                     Bowersox Law Firm
294    0:14−cv−04284−DWF−BRT   Hamilton               Christopher                 Bowersox Law Firm
295    0:14−cv−04286−DWF−BRT   Hamlin                 Carol                       Bowersox Law Firm
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 7 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.         Plaintiff Last Name        Plaintiff First Name                       Counsel
296    0:14−cv−04287−DWF−BRT   Hanson                 Judith                      Bowersox Law Firm
297    0:14−cv−04293−DWF−BRT   Hill                   Jerilynne                   Bowersox Law Firm
298    0:14−cv−04296−DWF−BRT   Holden                 David                       Bowersox Law Firm
299    0:14−cv−04308−DWF−BRT   Jackson                Mary L.                     Bowersox Law Firm
300    0:14−cv−04312−DWF−BRT   Johnson                Glenda                      Bowersox Law Firm
301    0:14−cv−04313−DWF−BRT   Jones                  Robert                      Bowersox Law Firm
302    0:14−cv−04314−DWF−BRT   Kellum                 David                       Bowersox Law Firm
303    0:14−cv−04315−DWF−BRT   Kimokeo−Goes           Marie                       Bowersox Law Firm
304    0:14−cv−04316−DWF−BRT   Knight                 Darlene                     Bowersox Law Firm
305    0:14−cv−04327−DWF−BRT   Lizotte                James                       Bowersox Law Firm
306    0:14−cv−04330−DWF−BRT   Marin                  Frank                       Bowersox Law Firm
307    0:14−cv−04353−DWF−BRT   Nagel                  Yolanda                     Bowersox Law Firm
308    0:14−cv−04357−DWF−BRT   Opdahl                 Hazel                       Bowersox Law Firm
309    0:14−cv−04359−DWF−BRT   Painter                Ross                        Bowersox Law Firm
310    0:14−cv−04369−DWF−BRT   Remy                   Paul                        Bowersox Law Firm
311    0:14−cv−04371−DWF−BRT   Robeson                Terrance                    Bowersox Law Firm
312    0:14−cv−04382−DWF−BRT   Schofield              Barbara                     Bowersox Law Firm
313    0:14−cv−04383−DWF−BRT   Schwab                 Juanita                     Bowersox Law Firm
314    0:14−cv−04391−DWF−BRT   Snopl                  Dorothea                    Bowersox Law Firm
315    0:14−cv−04397−DWF−BRT   Taylor                 Joan                        Bowersox Law Firm
316    0:14−cv−04398−DWF−BRT   Teegarden              David                       Bowersox Law Firm
317    0:14−cv−04403−DWF−BRT   Turman                 Patricia                    Bowersox Law Firm
318    0:14−cv−04404−DWF−BRT   Villa                  Arthur                      Bowersox Law Firm
319    0:14−cv−04408−DWF−BRT   Wells                  Jacqueline                  Bowersox Law Firm
320    0:14−cv−04413−DWF−BRT   Woods                  Robert                      Bowersox Law Firm
321    0:14−cv−04427−DWF−BRT   Callahan               Terri                       Bowersox Law Firm
322    0:14−cv−04429−DWF−BRT   Elliff                 Arthur                      Bowersox Law Firm
323    0:14−cv−04436−DWF−BRT   Long                   Sylvia                      Bowersox Law Firm
324    0:14−cv−04452−DWF−BRT   Parten                 Yevonda Kay                 Gilreath & Associates
325    0:14−cv−04495−DWF−BRT   Pushkin                Anna                        Clark, Perdue, & List Co.
326    0:14−cv−04508−DWF−BRT   Monday                 Ulysses                     Childers Schlueter
327    0:14−cv−04509−DWF−BRT   Brand                  Margaret Elizabeth          Aylstock Witkin
328    0:14−cv−04512−DWF−BRT   Lane                   Jeffrey Milton              Aylstock Witkin
329    0:14−cv−04513−DWF−BRT   Wilson                 Gregg                       Aylstock Witkin
330    0:14−cv−04514−DWF−BRT   Jackson                Curtis Lee                  Childers Schlueter
331    0:14−cv−04515−DWF−BRT   Smith                  Edward Ralph                Aylstock Witkin
332    0:14−cv−04518−DWF−BRT   Pearson                Judy T. and Terry           Aylstock Witkin
333    0:14−cv−04520−DWF−BRT   Corey                  James and Dorothy M.        Aylstock Witkin
                                                                                  Gauthier, Houghtaling and Williams, William D.
334    0:14−cv−04532−DWF−BRT Foshee                   Cathy Sue
                                                                                  Hall
335    0:14−cv−04536−DWF−BRT   Grice                  Elaine Reynolds             Childers Schlueter
336    0:14−cv−04541−DWF−BRT   Breazeale              Juanita                     McGartland Law firm
337    0:14−cv−04545−DWF−BRT   Holifield              Terry and Sylvia            McGartland Law firm
338    0:14−cv−04547−DWF−BRT   Broom                  Deborah                     McGartland Law firm
339    0:14−cv−04563−DWF−BRT   Capodici               Evelyn                      Cory Watson
340    0:14−cv−04565−DWF−BRT   Terry                  Johnny                      Cory Watson
341    0:14−cv−04566−DWF−BRT   Rainwater              Helene P.J. and Leon        Cory Watson
342    0:14−cv−04576−DWF−BRT   Brandon                Marilyn                     Johnson Johnson & Schaller
343    0:14−cv−04578−DWF−BRT   Trent                  Pamela A. and Mike          Cory Watson
344    0:14−cv−04582−DWF−BRT   McElroy                Wanda                       Cory Watson
345    0:14−cv−04584−DWF−BRT   Reed                   Connie                      Cory Watson
346    0:14−cv−04585−DWF−BRT   Cejka                  Daniel                      Cory Watson
347    0:14−cv−04587−DWF−BRT   Wright                 Robert                      Childers Schlueter
348    0:14−cv−04598−DWF−BRT   Jones, Jr,             Frederick G.                Childers Schlueter
349    0:14−cv−04604−DWF−BRT   Isbell                 Robert C. and Heather       Cory Watson
350    0:14−cv−04623−DWF−BRT   Johnson                Orlando James               Childers Schlueter
351    0:14−cv−04624−DWF−BRT   Davis                  John and Debra              Kelley Bernheim
352    0:14−cv−04628−DWF−BRT   Sommerfeld             Beverly and Kenneth         Kelley Bernheim
353    0:14−cv−04633−DWF−BRT   Bonne                  Karleen and Craig           Cory Watson
354    0:14−cv−04634−DWF−BRT   Roberts                Richard Scott and Lynne     Cory Watson
355    0:14−cv−04637−DWF−BRT   Howell                 Roy                         Cory Watson
356    0:14−cv−04642−DWF−BRT   Taylor                 James and Floral Lee        Cory Watson
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 8 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

                Case No.        Plaintiff Last Name        Plaintiff First Name                 Counsel
357    0:14−cv−04689−DWF−BRT    Wage                  Robert Olin and Magery      Aylstock Witkin
358    0:14−cv−04729−DWF−BRT    Hoffine               Lloyd                       Gatti Gatti
359    0:14−cv−04766−DWF−BRT    Stuart                Jerry L. and Wanda          Gatti Gatti; Levin Papantonio
360    0:14−cv−04772−DWF−BRT    Willhoite             Wendell                     Casey Gerry
361    0:14−cv−04847−DWF−BRT    Rodgers               Donald                      Kershaw Cutter
362    0:14−cv−04894−DWF−BRT    Stokes                Frederick                   Morgan & Morgan
363    0:14−cv−04897−DWF−BRT    McMurray              Beatrix                     Morgan & Morgan
364    0:14−cv−04899−DWF−BRT    Schuier               Carol                       Pittman Dutton
365    0:14−cv−04910−DWF−BRT    Carpenter             Patricia J. and Gary O.     Gatti Gatti
                                                      Neil A. and Slaton−Dye,
366    0:14−cv−04911−DWF−BRT    Dye                                               Gatti Gatti
                                                      Brandi S.
367    0:14−cv−04928−DWF−BRT    D'Anna                Joseph                      Petway Olsen
368    0:14−cv−04978−DWF−BRT    From                  Dawn Ann                    Sill Law Group
369    0:14−cv−04988−DWF−BRT    Becker                Steve                       Peterson & Associates
370    0:14−cv−05019−DWF−BRT    Hazelwood             Danny and Jan               Pittman Dutton
371    0:14−cv−05067−DWF−BRT    Elwing                Ruthann                     Meyers & Flowers
372    0:14−cv−05068−DWF−BRT    Elder                 Bobbie                      Meyers & Flowers
373    0:14−cv−05069−DWF−BRT    Bacon                 Karen and Glenn             Aylstock Witkin
374    0:14−cv−05077−DWF−BRT    Palmer                Henrietta                   Aylstock Witkin
375    0:15−cv−00009−DWF−BRT    Dabney                John                        Hare Wynn
376    0:15−cv−00099−DWF−BRT    Hampton               Mary and David              Bachus & Schanker
377    0:15−cv−00114−DWF−BRT    Purvis                Charles M. and Barbara      Pittman Dutton
                                                      Mark Anthony and Tammy
378    0:15−cv−00199−DWF−BRT    Speed                                             Riley Jackson
                                                      Lynn
379    0:15−cv−00428−DWF−BRT    Kottre                Sylvester J. and Mary Ann   Gatti Gatti
380    0:15−cv−00456−DWF−BRT    Johnston              Brian                       Onder Shelton
381    0:15−cv−00479−DWF−BRT    Sites                 Lynda Louise and John       Clark Mason
382    0:15−cv−00493−DWF−BRT    Black                 Clifton                     Aylstock Witkin
383    0:15−cv−00511−DWF−BRT    Read                  William Garry               Pittman Dutton
384    0:15−cv−01104−DWF−BRT    Greenstein            Michael                     Pittman Dutton
385    0:15−cv−01142−DWF−BRT    Bertrand              Keith                       EMGE & Associates
386    0:15−cv−01172−DWF−BRT    Grabow                Robert O.                   Morgan & Morgan
387    0:15−cv−01189−DWF−BRT    Seal                  Wanda                       Osborne & Francis
388    0:15−cv−01227−DWF−BRT    Cooper                John Jr. and Theresa        Osborne & Francis
389    0:15−cv−01237−DWF−BRT    Wittman               Leonard Max and Phyllis     Pittman Dutton
390    0:15−cv−01594−DWF−BRT    Blanchard             Thomas                      Bowersox Law Firm
391    0:15−cv−01601−DWF−BRT    Austin                Dwight and Brenda           Aylstock Witkin
392    0:15−cv−01603−DWF−BRT    Boyd                  Debbie A                    Aylstock Witkin
393    0:15−cv−01604−DWF−BRT    Carroll               Thomas Eugene and Nonnie    Aylstock Witkin
394    0:15−cv−01607−DWF−BRT    Griffin               Francis J.                  Aylstock Witkin
395    0:15−cv−01608−DWF−BRT    Hicks                 Dewitt T. Jr. and Grayce    Aylstock Witkin
396    0:15−cv−01611−DWF−BRT    Lemon                 Olivia                      Aylstock Witkin
397    0:15−cv−01614−DWF−BRT    Luciani               Mike                        Aylstock Witkin
398    0:15−cv−01616−DWF−BRT    McKillop              Joann                       Aylstock Witkin
399    0:15−cv−01618−DWF−BRT    Parks                 Karl E. and Debra           Aylstock Witkin
400    0:15−cv−01620−DWF−BRT    Weaver                Bobbye J.                   Aylstock Witkin
401    0:15−cv−01857−DWF−BRT    Caldwell              Craig                       Zimmerman Reed
402    0:15−cv−01858−DWF−BRT    Stevens               Robert                      Zimmerman Reed
403    0:15−cv−01862−DWF−BRT    Polzella              Peter                       Zimmerman Reed
404    0:15−cv−01864−DWF−BRT    Goodman               Michael                     Zimmerman Reed
405    0:15−cv−01891−DWF−BRT    Phillips              Irene                       Bachus & Schanker
406    0:15−cv−01913−DWF−BRT    Rice                  Archie L. and Rosemary G.   Pittman Dutton
407    0:15−cv−01928−DWF−BRTÂ   Clayton               Scott R. and Mary F.        Cannon & Dunphy
408    0:15−cv−01933−DWF−BRTÂ   Deaton                Leon G.                     Cannon & Dunphy
409    0:15−cv−01935−DWF−BRTÂ   Jennings              Anne F.Â                    Cannon & Dunphy
410    0:15−cv−01937−DWF−BRTÂ   McCormick             Patricia P.Â                Cannon & Dunphy
411    0:15−cv−01938−DWF−BRTÂ   Spencer               Marilyn L.Â                 Cannon & Dunphy
412    0:15−cv−01939−DWF−BRTÂ   Whipple               Stephen D. and Sharon J.Â   Cannon & Dunphy
413    0:15−cv−01941−DWF−BRT    Bandow                Jeffrey L. and Carol A.     Cannon & Dunphy
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 9 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

                Case No.         Plaintiff Last Name        Plaintiff First Name                          Counsel
414    0:15−cv−01942−DWF−BRTÂ   Genthe                 Richard F. and Beth L.Â      Cannon & Dunphy
415    0:15−cv−01944−DWF−BRTÂ   Lieberthal             Ethel O.                     Cannon & Dunphy
416    0:15−cv−01946−DWF−BRTÂ   Murphy                 Ronald L. and Mary NMN       Cannon & Dunphy
417    0:15−cv−01947−DWF−BRT    Pruitt−Smith           Dorothy J.Â                  Cannon & Dunphy
418    0:15−cv−01949−DWF−BRTÂ   Szerbat                Mary T. and Jerry G.         Cannon & Dunphy
419    0:15−cv−01950−DWF−BRTÂ   Twombly                Daniel F. and UrsulaÂ        Cannon & Dunphy
420    0:15−cv−02041−DWF−BRT    Mitchell               Carol                        Childers Schlueter
421    0:15−cv−02044−DWF−BRT    Williams               Joshua Alan                  Childers Schlueter
422    0:15−cv−02069−DWF−BRT    Blauert                Paul F.                      Aylstock Witkin
423    0:15−cv−02072−DWF−BRT    Grab                   Michael and Kathleen         Aylstock Witkin
424    0:15−cv−02074−DWF−BRT    Ricciuti               Patsy                        Aylstock Witkin
425    0:15−cv−02083−DWF−BRT    King                   Lloyd H. and Martha          Penton Law Firm
426    0:15−cv−02132−DWF−BRTÂ   Dalme                  Frances C.                   Pittman Dutton
427    0:15−cv−02208−DWF−BRT    Jay                    John and Sharon              Hare Wynn
428    0:15−cv−02439−DWF−BRT    Thomas                 David W.                     Morgan & Morgan
429    0:15−cv−02440−DWF−BRT    Francour               Craig and Wendy              Gustafson Gluek
430    0:15−cv−02457−DWF−BRT    Fox                    Marshall                     Meyers & Flowers
431    0:15−cv−02462−DWF−BRT    Fratzke                Kenneth and Madge            Meshbesher & Spence
432    0:15−cv−02494−DWF−BRT    Blackwell              Ella                         Cory Watson
433    0:15−cv−02495−DWF−BRT    Schmidt                Diana and Fred               Bachus & Schanker
434    0:15−cv−02500−DWF−BRT    Cunningham             Richard and Susan Louise     Cory Watson
435    0:15−cv−02519−DWF−BRT    Romero                 Manual A.                    McGinn Carpenter; Osborne & Associates
436    0:15−cv−02521−DWF−BRT    Schwab                 Shirley A.                   Osborne & Francis
437    0:15−cv−02524−DWF−BRT    Davis                  John Allen and Debi          Cory Watson
438    0:15−cv−02531−DWF−BRT    Hinton                 James T. and Kerrie D.       Cory Watson
439    0:15−cv−02532−DWF−BRT    Laire                  David and Angie              Cory Watson
440    0:15−cv−02536−DWF−BRT    Martin                 Thomas and Rita              Cory Watson
441    0:15−cv−02537−DWF−BRT    Nugent                 Candace and Justin John      Cory Watson
442    0:15−cv−02539−DWF−BRT    Peeples                George                       Cory Watson
443    0:15−cv−02540−DWF−BRT    Pierson                Allen Charles                Cory Watson
444    0:15−cv−02550−DWF−BRT    Shelton                John A.                      Cory Watson
445    0:15−cv−02552−DWF−BRT    Thomas                 Maxine H. and Joe            Cory Watson
446    0:15−cv−02555−DWF−BRT    Bevilacqua             Criag and Brandy             Wright & Schulte
447    0:15−cv−02569−DWF−BRT    Tyrone                 Robert and Mickie Ruth       Cory Watson
448    0:15−cv−02570−DWF−BRT    Tyson                  Bobby W. and Margie          Cory Watson
449    0:15−cv−02571−DWF−BRT    Varnadore              Douglas Gray and Amy         Cory Watson
450    0:15−cv−02572−DWF−BRT    Wallace                Kenneth                      Cory Watson
451    0:15−cv−02575−DWF−BRT    Storey                 Charles and Sylvia           Osborne & Francis
452    0:15−cv−02591−DWF−BRT    Talbert                Lonnie                       Cory Watson
453    0:15−cv−02600−DWF−BRT    Daugherty              William D                    Childers, Schlueter & Smith; Hensley Legal Group
454    0:15−cv−02603−DWF−BRT    Newberry               Richard L                    Childers, Schlueter & Smith; Hensley Legal Group
455    0:15−cv−02606−DWF−BRT    Dogs                   Duane                        Habush Habush & Rottier
456    0:15−cv−02607−DWF−BRT    Drayna                 Daniel and Heidi             Habush Habush & Rottier
457    0:15−cv−02608−DWF−BRT    Dropp                  Douglas and Kathleen         Habush Habush & Rottier
458    0:15−cv−02609−DWF−BRT    Giesler                Paul and Jean                Habush Habush & Rottier
459    0:15−cv−02613−DWF−BRT    Kukuljan               Silvana and Zdravko Val      Habush Habush & Rottier
                                                       James John and Mary Allice
460    0:15−cv−02614−DWF−BRT    Marx, Jr.                                           Habush Habush & Rottier
                                                       Kettrick−Marx
461    0:15−cv−02618−DWF−BRT    Peil                   Kevin and Diana              Habush Habush & Rottier
462    0:15−cv−02619−DWF−BRT    Sadownikow             Mary and Konstantyn          Habush Habush & Rottier
463    0:15−cv−02622−DWF−BRT    Dragulski              Edward W. and Diane          Martin, Harding & Mazzotti
464    0:15−cv−02642−DWF−BRT    Allen                  Thomas L.                    Meshbesher & Spence
465    0:15−cv−02643−DWF−BRT    Coates                 Mary E.                      Meshbesher & Spence
466    0:15−cv−02649−DWF−BRT    Belisle                Maurice and Shirley          Meshbesher & Spence
467    0:15−cv−02650−DWF−BRT    Gray                   Alison W. and Richard D.     Meshbesher & Spence
468    0:15−cv−02651−DWF−BRT    Runion                 Douglas and Reba             Meshbesher & Spence
469    0:15−cv−02665−DWF−BRT    Nichols                Pamela S. and James F.       Meshbesher & Spence
470    0:15−cv−02667−DWF−BRT    Tambi                  Umesh and Vandana            Meshbesher & Spence
471    0:15−cv−02689−DWF−BRT    Stukel                 Marvin L. and Christine      Meshbesher & Spence
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 10 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.        Plaintiff Last Name       Plaintiff First Name                   Counsel
472    0:15−cv−02690−DWF−BRT   Byrdsong              Napolean and Nancy             Meshbesher & Spence
473    0:15−cv−02691−DWF−BRT   Kahsin                Keven and Laura                Meshbesher & Spence
474    0:15−cv−02695−DWF−BRT   Papadopoulos          Angeliki                       Pasquina/ Thebaud
475    0:15−cv−02702−DWF−BRT   Crosslin              William                        Cory Watson
476    0:15−cv−02775−DWF−BRT   Butler                Valerie L. and Donald          Meshbesher & Spence
477    0:15−cv−02786−DWF−BRT   Ceriale               Albert and Barbara             Meshbesher & Spence
478    0:15−cv−02799−DWF−BRT   Prescott              Beverly A. and Roger L.        Meshbesher & Spence
479    0:15−cv−02803−DWF−BRT   Treadaway             David M. and Janet             Meshbesher & Spence
480    0:15−cv−02805−DWF−BRT   Bradley               Joan E.                        Casey Gerry
481    0:15−cv−02806−DWF−BRT   Briscoe               Earl James and Floreda         Cory Watson
482    0:15−cv−02827−DWF−BRT   Merritt               Shirley                        Habush Habush & Rottier
483    0:15−cv−02829−DWF−BRT   Lein                  Sherman and Lois               Cory Watson
484    0:15−cv−02836−DWF−BRT   Hampton               Larry D.                       Lieff Cabraser
485    0:15−cv−02840−DWF−BRT   Martin                Marilyn M.                     Lieff Cabraser
486    0:15−cv−02841−DWF−BRT   Tena                  Miguel                         Cory Watson
487    0:15−cv−02842−DWF−BRT   Bisking               Lucille                        Lieff Cabraser
488    0:15−cv−02867−DWF−BRT   Frafjord              Dean and Sheri                 Kelley Bernheim
                                                     Andrew J. and Suzanne
489    0:15−cv−02869−DWF−BRT Harowski                                               Kelley Bernheim
                                                     DaPalma
490    0:15−cv−02878−DWF−BRT   Ruohonen              Steven and Anne                Aylstock Witkin
491    0:15−cv−02879−DWF−BRT   Collier               William and Mary K.            Aylstock Witkin
492    0:15−cv−02880−DWF−BRT   Lovetere              Shirley and Anthony            Aylstock Witkin
493    0:15−cv−02883−DWF−BRT   Sullivan              Barry and Cindy                Aylstock Witkin
494    0:15−cv−02884−DWF−BRT   Dunn                  Edward J. and Eleanor          Aylstock Witkin
495    0:15−cv−02886−DWF−BRT   Leone                 Ronald and Martha              Aylstock Witkin
496    0:15−cv−02887−DWF−BRT   Campbell              Patrick                        Hare Wynn
497    0:15−cv−02892−DWF−BRT   Henry                 David B.                       Aylstock Witkin
498    0:15−cv−02893−DWF−BRT   Faure                 Janet                          Aylstock Witkin
499    0:15−cv−02894−DWF−BRT   Stokes−Brown          Patricia                       Aylstock Witkin
500    0:15−cv−02898−DWF−BRT   Mitchell−Broughton    Edlois                         Aylstock Witkin
501    0:15−cv−02904−DWF−BRT   Bridgewater−Love      Mary E.                        Aylstock Witkin
502    0:15−cv−02905−DWF−BRT   Carr                  Daniel P.                      Aylstock Witkin
503    0:15−cv−02906−DWF−BRT   Champion              Valerie and Doyle              Aylstock Witkin
504    0:15−cv−02907−DWF−BRT   Devlin                Kevin and Mary                 Aylstock Witkin
505    0:15−cv−02909−DWF−BRT   Hayward               Robert and Mary Natwick        Aylstock Witkin
506    0:15−cv−02910−DWF−BRT   Liska                 Collum C. and Martha           Aylstock Witkin
507    0:15−cv−02911−DWF−BRT   McGuire               Albert W. and Maria K.         Aylstock Witkin
508    0:15−cv−02914−DWF−BRT   Norman                Lusetta A. and Wayne           Aylstock Witkin
509    0:15−cv−02916−DWF−BRT   O'Connor              John and Pearl                 Aylstock Witkin
510    0:15−cv−02918−DWF−BRT   Ortiz                 Arthur J. and Mabel            Aylstock Witkin
511    0:15−cv−02919−DWF−BRT   Scott                 Geraldine D. and Alan J.       Aylstock Witkin
512    0:15−cv−02932−DWF−BRT   Tabbert               Terry R. and Sandra            Habush Habush & Rottier
513    0:15−cv−02938−DWF−BRT   Ash                   Marilyn A.                     Aylstock Witkin
514    0:15−cv−02943−DWF−BRT   Batchelor             Stephen C.                     Aylstock Witkin
515    0:15−cv−02944−DWF−BRT   Arnold                Robert                         Levin Papantonio
516    0:15−cv−02946−DWF−BRT   Sanford               Gary                           Levin Papantonio
517    0:15−cv−02948−DWF−BRT   Boyd                  Whitford                       Aylstock Witkin
518    0:15−cv−02949−DWF−BRT   King                  Emelie                         Levin Papantonio
519    0:15−cv−02951−DWF−BRT   Mahmood               Nabeel                         Levin Papantonio
520    0:15−cv−02953−DWF−BRT   Clifton               Gerald                         Aylstock Witkin
521    0:15−cv−02956−DWF−BRT   Dover                 Nancy E.                       Aylstock Witkin
522    0:15−cv−02957−DWF−BRT   Eggers                Cynthia                        Aylstock Witkin
523    0:15−cv−02958−DWF−BRT   Espinoza              Rafaelita M.                   Aylstock Witkin
524    0:15−cv−02959−DWF−BRT   Evoy                  Mathew H.                      Aylstock Witkin
525    0:15−cv−02960−DWF−BRT   Farias                Fidel                          Aylstock Witkin
526    0:15−cv−02962−DWF−BRT   Friedman              Dianne A.                      Aylstock Witkin
527    0:15−cv−02963−DWF−BRT   Gordon                Deleyne                        Aylstock Witkin
                                                     Joan as Personal
528    0:15−cv−02964−DWF−BRT Hefner                  Representative of The Estate   Aylstock Witkin
                                                     of Hefner, Bruce, deceased
529    0:15−cv−02967−DWF−BRT Kahler                  Michael S.                     Aylstock Witkin
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 11 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.        Plaintiff Last Name        Plaintiff First Name                 Counsel
530    0:15−cv−02972−DWF−BRT   Malmo                 Michael R.                    Aylstock Witkin
531    0:15−cv−02974−DWF−BRT   McGinnis              James                         Aylstock Witkin
532    0:15−cv−02976−DWF−BRT   Moody                 Carmon A.                     Aylstock Witkin
533    0:15−cv−02977−DWF−BRT   Oliver                Gregory                       Aylstock Witkin
534    0:15−cv−02978−DWF−BRT   Rosas                 Henry                         Aylstock Witkin
535    0:15−cv−02981−DWF−BRT   Shamblin              Mark A.                       Aylstock Witkin
536    0:15−cv−02982−DWF−BRT   Silva                 John G.                       Aylstock Witkin
537    0:15−cv−02983−DWF−BRT   Small                 Cora L.                       Aylstock Witkin
538    0:15−cv−02984−DWF−BRT   Sullivan              Richard                       Aylstock Witkin
539    0:15−cv−02986−DWF−BRT   Warren                Takiem M.                     Aylstock Witkin
540    0:15−cv−02988−DWF−BRT   Larson                Gerald and Shirley A.         Aylstock Witkin
541    0:15−cv−02991−DWF−BRT   Powell                Mary A.                       Aylstock Witkin
542    0:15−cv−02992−DWF−BRT   Cheple                Susan J. and Craig            Aylstock Witkin
543    0:15−cv−02993−DWF−BRT   VanNort               Betty A. and William L.       Aylstock Witkin
544    0:15−cv−02995−DWF−BRT   Fletcher              Maurine L.                    Aylstock Witkin
545    0:15−cv−02997−DWF−BRT   Schaaff               Darl D.                       Aylstock Witkin
546    0:15−cv−03066−DWF−BRT   Ninkovich             Michael                       Bowersox Law Firm
547    0:15−cv−03090−DWF−BRT   Mills                 Gary and Gwendolyn            Lockridge Grindal Nauen
548    0:15−cv−03117−DWF−BRT   Parker                Nazie                         Meyers & Flowers
549    0:15−cv−03125−DWF−BRT   Kerr                  Michael and Cynthia           Morgan & Morgan
550    0:15−cv−03245−DWF−BRT   Maison                Randall and Anita             Weisman & Kennedy
551    0:15−cv−03446−DWF−BRT   Benson                Lucinda                       Bowersox Law Firm
552    0:15−cv−03455−DWF−BRT   Teeters               Gregory                       Lieff Cabraser
553    0:15−cv−03472−DWF−BRT   Lindgren              John                          Gilman & Assocates
554    0:15−cv−03706−DWF−BRT   Senica                Carl P. and Ana Maria         Pittman Dutton
555    0:15−cv−03729−DWF−BRT   Franklin              Darlene                       Levin Papantonio
556    0:15−cv−03771−DWF−BRT   Curry                 John                          Osborne & Francis
557    0:15−cv−03775−DWF−BRT   Halbert               Dorothy and Gary              Osborne & Francis
558    0:15−cv−03779−DWF−BRT   Fisher                Sharon                        Osborne & Francis
559    0:15−cv−03781−DWF−BRT   Koster                Robert and Mary Ann           Osborne & Francis
560    0:15−cv−03911−DWF−BRT   Foisy                 Robert and Kathleen           Thornton Law Firm
561    0:15−cv−03917−DWF−BRT   Surwillo−Gutowski     Patricia and Richard C.       Habush Habush & Rottier
                                                     Karen as Representative for
562    0:15−cv−03976−DWF−BRT Mobley                                                Kelley Bernheim
                                                     Maryoleta Diel
563    0:15−cv−03980−DWF−BRT   Passauer              James and Georgia             Kelley Bernheim
564    0:15−cv−04013−DWF−BRT   Roderick              Elaine M. and Lynne E.        Meshbesher & Spence
565    0:15−cv−04014−DWF−BRT   Reiter                Joseph B. and Georgiana       Meshbesher & Spence
566    0:15−cv−04025−DWF−BRT   Schuler               Genowefa and Paul             Meshbesher & Spence
                                                     Joseph Raymond and Donna
567    0:15−cv−04038−DWF−BRT Souza                                                 Hare Wynn
                                                     Marie
568    0:15−cv−04063−DWF−BRT   Samborn               Ellen and Edward              Childers Schlueter
569    0:15−cv−04084−DWF−BRT   Boeger                Robert A.                     Aylstock Witkin
570    0:15−cv−04092−DWF−BRT   Popat                 Cornelia V.                   Aylstock Witkin
571    0:15−cv−04098−DWF−BRT   Boitz                 Gary L. and Susan             Aylstock Witkin
572    0:15−cv−04100−DWF−BRT   Freeman               Elliot J. and Janice          Aylstock Witkin
573    0:15−cv−04103−DWF−BRT   Holt                  Elizabeth V. and Frank        Aylstock Witkin
574    0:15−cv−04171−DWF−BRT   Plott                 William David                 Hare Wynn
575    0:15−cv−04179−DWF−BRT   Borman                Randy                         Hurley McKenna
576    0:15−cv−04194−DWF−BRT   Hoffman               Gary P. and Susan             Meshbesher & Spence
577    0:15−cv−04224−DWF−BRT   Svoboda               Evelyn and Roman              Meshbesher & Spence
578    0:15−cv−04370−DWF−BRT   Garding               Daniel B. and Lucy            Meshbesher & Spence
579    0:15−cv−04377−DWF−BRT   Copenhaver            John H. and Nora              Kelley Bernheim
580    0:15−cv−04381−DWF−BRT   Jurek                 Henry D. and Christine        Meshbesher & Spence
581    0:15−cv−04431−DWF−BRT   Matos                 Mark L. and Lena Lavario      Meshbesher & Spence
582    0:15−cv−04439−DWF−BRT   Seabrooks             Saul and Gwendolyn            Karsman, McKenzie & Hart
583    0:16−cv−00033−DWF−BRT   Rodriguez             Cecilia                       Levin Papantonio
584    0:16−cv−00035−DWF−BRT   Erickson              Barbara D. and Robert L.      Meshbesher & Spence
585    0:16−cv−00127−DWF−BRT   Cooper                Marlene L. and Stanley        Meshbesher & Spence
586    0:16−cv−00269−DWF−BRT   Barnes                Roger C. and Marilyn          Meshbesher & Spence
587    0:16−cv−00272−DWF−BRT   Beier                 Leon F.                       Meshbesher & Spence
588    0:16−cv−00273−DWF−BRT   Bick                  Michael T. and Theresa        Meshbesher & Spence
589    0:16−cv−00287−DWF−BRT   Hitchens              Roland and Kristina           Zimmerman Reed
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 12 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.         Plaintiff Last Name        Plaintiff First Name             Counsel
590    0:16−cv−00289−DWF−BRT   Jenkins                Jeffrey and Nefel           Zimmerman Reed
591    0:16−cv−00300−DWF−BRT   Parker                 Bonniekay                   Childers Schlueter
592    0:16−cv−00374−DWF−BRT   Brisbois               Richard W. and Karen        Meshbesher & Spence
593    0:16−cv−00377−DWF−BRT   Bredesen               Jerry G.                    Meshbesher & Spence
594    0:16−cv−00475−DWF−BRT   Backus                 Lynn M.                     Motley Rice
595    0:16−cv−00488−DWF−BRT   Froelich               Jerome S. and Dianne        Meshbesher & Spence
596    0:16−cv−00588−DWF−BRT   Johnson                Blane W. and Jill           Meshbesher & Spence
597    0:16−cv−00612−DWF−BRT   Hover                  James R. and Kelly          Meshbesher & Spence
598    0:16−cv−00706−DWF−BRT   Carter                 Frank                       Bowersox Law Firm
599    0:16−cv−00707−DWF−BRT   Christensen            Gladys                      Bowersox Law Firm
600    0:16−cv−00708−DWF−BRT   Folsom                 John                        Bowersox Law Firm
601    0:16−cv−00711−DWF−BRT   Gilmore                William                     Bowersox Law Firm
602    0:16−cv−00714−DWF−BRT   Goetzinger             James                       Bowersox Law Firm
603    0:16−cv−00718−DWF−BRT   Goforth                Marnel                      Bowersox Law Firm
604    0:16−cv−00720−DWF−BRT   Lehner                 Susan                       Bowersox Law Firm
605    0:16−cv−00721−DWF−BRT   Massey                 David                       Bowersox Law Firm
606    0:16−cv−00723−DWF−BRT   McCarthy               Sharon                      Bowersox Law Firm
607    0:16−cv−00735−DWF−BRT   Ness                   James and Kristin           Meshbesher & Spence
608    0:16−cv−00851−DWF−BRT   Crossley               Loyd and Peggy              Zimmerman Reed
609    0:16−cv−00855−DWF−BRT   Morgan                 Sara                        Bowersox Law Firm
610    0:16−cv−00863−DWF−BRT   Shafer                 Michael                     Bowersox Law Firm
611    0:16−cv−00865−DWF−BRT   Willow                 Linda                       Bowersox Law Firm
612    0:16−cv−00870−DWF−BRT   Riser                  Andy and Jacqueline         Zimmerman Reed
613    0:16−cv−00888−DWF−BRT   Posvar                 Daniel                      Bowersox Law Firm
614    0:16−cv−00913−DWF−BRT   Barnes                 Diane                       Bowersox Law Firm
615    0:16−cv−00966−DWF−BRT   Clear                  Jacqueline                  Riley Jackson
616    0:16−cv−00991−DWF−BRT   Galarneault            William J. and Andrea L.    Meshbesher & Spence
617    0:16−cv−00992−DWF−BRT   Gehring                Darrold D. and Beverly      Meshbesher & Spence
618    0:16−cv−00993−DWF−BRT   Gillham                Heath J. and Alicia         Meshbesher & Spence
619    0:16−cv−01013−DWF−BRT   Gallegos               Elizabeth                   Houliston & Weaks
620    0:16−cv−01052−DWF−BRT   Baxter                 Barbara and Robert Hunter   Meyers & Flowers
621    0:16−cv−01055−DWF−BRT   Flynn                  Shawn and Michele           Meyers & Flowers
622    0:16−cv−01075−DWF−BRT   Siler                  Rose and Francis            Meshbesher & Spence
623    0:16−cv−01139−DWF−BRT   Clark                  Patricia                    DeGaris Law Group
624    0:16−cv−01171−DWF−BRT   Hunt                   Dwight and Debbie           The Lawrence Firm
625    0:16−cv−01322−DWF−BRT   Stone                  Melissa L.                  Meshbesher & Spence
626    0:16−cv−01410−DWF−BRT   McShane                Pauline and James           Lynch & Lynch
627    0:16−cv−01423−DWF−BRT   Screes                 Donna and Don               Meyers & Flowers
628    0:16−cv−01635−DWF−BRT   Cooper                 Dorothy M.                  Aylstock Witkin
629    0:16−cv−01670−DWF−BRT   Combs                  Elizabeth                   Levin Papantonio
630    0:16−cv−01722−DWF−BRT   Hanson                 Patricia A. and Hjalmer     Meshbesher & Spence
631    0:16−cv−01723−DWF−BRT   Hockemeyer             Elizabeth L. and Dale       Meshbesher & Spence
632    0:16−cv−01724−DWF−BRT   Hoffmann               Timothy D. and Brenda       Meshbesher & Spence
633    0:16−cv−01725−DWF−BRT   Hubert                 Shirley and Dale            Meshbesher & Spence
634    0:16−cv−01726−DWF−BRT   Hurrle                 Marilyn R. and Francis      Meshbesher & Spence
635    0:16−cv−01727−DWF−BRT   Johnson                Elois W.                    Meshbesher & Spence
636    0:16−cv−01728−DWF−BRT   Krinke                 Roger B. and Carol          Meshbesher & Spence
637    0:16−cv−01755−DWF−BRT   Boone                  Patricia M.                 Ingaldson Fitzgerald
638    0:16−cv−01762−DWF−BRT   Lenneman               James B. and Dorothy        Meshbesher & Spence
639    0:16−cv−01763−DWF−BRT   Lovold                 Travis J.                   Meshbesher & Spence
640    0:16−cv−01764−DWF−BRT   Majerus                Melvin H. and Elaine        Meshbesher & Spence
641    0:16−cv−01766−DWF−BRT   Miller                 Robert D.                   Meshbesher & Spence
642    0:16−cv−01767−DWF−BRT   Marsolek               John F.                     Meshbesher & Spence
643    0:16−cv−01768−DWF−BRT   Mastey                 Richard W.                  Meshbesher & Spence
644    0:16−cv−01771−DWF−BRT   Meyer                  Joan M. and Les             Meshbesher & Spence
645    0:16−cv−01783−DWF−BRT   Muse                   Abdi and Sahra Ahmed        Meshbesher & Spence
646    0:16−cv−01785−DWF−BRT   Ness                   Kenneth M. and Nancy        Meshbesher & Spence
647    0:16−cv−01786−DWF−BRT   Northway               Doris E. and Reuben         Meshbesher & Spence
648    0:16−cv−01800−DWF−BRT   Rosenow                Joyce L. and Lila M.        Meshbesher & Spence
649    0:16−cv−01801−DWF−BRT   Ruis                   Thomas J. and Dianne        Meshbesher & Spence
650    0:16−cv−01802−DWF−BRT   Schaefer               Robert M. and Darla J.      Meshbesher & Spence
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 13 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.        Plaintiff Last Name       Plaintiff First Name              Counsel
651    0:16−cv−01803−DWF−BRT   Schiffler             Donald A. and Patricia     Meshbesher & Spence
652    0:16−cv−01804−DWF−BRT   Skjervold             Gwendolyn L.               Meshbesher & Spence
653    0:16−cv−01805−DWF−BRT   Stegura               Gerald J. and Joann        Meshbesher & Spence
654    0:16−cv−01806−DWF−BRT   Stone                 John M. and Delores        Meshbesher & Spence
655    0:16−cv−01807−DWF−BRT   Tadych                David D.                   Meshbesher & Spence
656    0:16−cv−01808−DWF−BRT   Trobec                Gerald L. and Jeanette     Meshbesher & Spence
657    0:16−cv−01809−DWF−BRT   Ulrich                Dean L.                    Meshbesher & Spence
658    0:16−cv−01810−DWF−BRT   Umerski               Donald A. and Susan        Meshbesher & Spence
659    0:16−cv−01811−DWF−BRT   Vouk                  Thomas J. and Joann        Meshbesher & Spence
660    0:16−cv−01813−DWF−BRT   Wendlandt             Danny L.                   Meshbesher & Spence
661    0:16−cv−01814−DWF−BRT   Westaby               Donald A. and Sandra       Meshbesher & Spence
662    0:16−cv−01816−DWF−BRT   Thompson              Muriel J.                  Meshbesher & Spence
663    0:16−cv−01836−DWF−BRT   Zimmer                Roy L. and Sue             Meshbesher & Spence
664    0:16−cv−01841−DWF−BRT   Zschetzsche           Charlotte J. and John      Meshbesher & Spence
665    0:16−cv−01843−DWF−BRT   Weber                 Marlon and Elaine          Meshbesher & Spence
666    0:16−cv−01850−DWF−BRT   Whitney               Kay A.                     Meshbesher & Spence
667    0:16−cv−01875−DWF−BRT   Bates                 William C.                 Kaiser Gornick
668    0:16−cv−01983−DWF−BRT   Smith                 Amata                      McGartland Law Firm
669    0:16−cv−02027−DWF−BRT   Peters                Tim                        McGartland Law Firm
670    0:16−cv−02029−DWF−BRT   Poole                 Deborah                    Childers Schlueter
671    0:16−cv−02041−DWF−BRT   Palmer                Shirley P.                 McGartland Law Firm
672    0:16−cv−02149−DWF−BRT   Thompson              Mary Margaret              McGartland Law Firm
673    0:16−cv−02160−DWF−BRT   Cortright             Jacqueline                 Morgan & Morgan
674    0:16−cv−02161−DWF−BRT   Cempella              Jason C.                   Morgan & Morgan
675    0:16−cv−02169−DWF−BRT   Engelking             Steve and Laurie           Lieff Cabraser
                                                     Barbara and Robert
676    0:16−cv−02185−DWF−BRT Krevitz                                            Ingaldson Fitzgerald
                                                     Nathaniel
677    0:16−cv−02204−DWF−BRT   Larmee                Bernadette B. and Jon R.   Jones Ward
678    0:16−cv−02258−DWF−BRT   Christ                Lura R. and Constintine    Sidney W. Gilreath
679    0:16−cv−02316−DWF−BRT   Merila                Jayne and Robert           Meshbesher & Spence
680    0:16−cv−02327−DWF−BRT   Bartholomaus          Curtis                     Kaiser Gornick
681    0:16−cv−02346−DWF−BRT   Monico                Anthony and Joyce          Meshbesher & Spence
682    0:16−cv−02375−DWF−BRT   Malark                Sherry                     Kaiser Gornick
683    0:16−cv−02454−DWF−BRT   Brown                 Betty                      Bowersox Law Firm
684    0:16−cv−02590−DWF−BRT   Kelly                 Mary Ann                   Lieff Cabraser
685    0:16−cv−02770−DWF−BRT   McClain               Bertha and Guy             Karsman, McKenzie & Hart
686    0:16−cv−02819−DWF−BRT   Hillis                Corey                      Morgan & Morgan
687    0:16−cv−02820−DWF−BRT   Smith                 Annette M.                 Morgan & Morgan
688    0:16−cv−02821−DWF−BRT   Hickembottom          Parma Lee                  Morgan & Morgan
689    0:16−cv−02823−DWF−BRT   Gorsuch               Elizabeth                  Karsman, McKenzie & Hart
690    0:16−cv−03098−DWF−BRT   Bube                  Trevor                     Riley Jackson
691    0:16−cv−03145−DWF−BRT   Cogburn               David and Cherie           Graves McLain
692    0:16−cv−03147−DWF−BRT   Wilson                Barbara                    Graves McLain
693    0:16−cv−03151−DWF−BRT   Kissee                Larry and Connie           Graves McLain
694    0:16−cv−03239−DWF−BRT   Magness               Elaine and John            Karsman, McKenzie & Hart
695    0:16−cv−03294−DWF−BRT   Carpenter             Ronald Gayle               Meyers & Flowers
696    0:16−cv−03302−DWF−BRT   Johnson               Lionel and Jeanelle        Meyers & Flowers
697    0:16−cv−03376−DWF−BRT   Prosser               Joanne and Lawrence        Meshbesher & Spence
698    0:16−cv−03377−DWF−BRT   Stinson               Kerry and Karen            Meshbesher & Spence
699    0:16−cv−03414−DWF−BRT   Jones                 Wayne and Theresa          DeGaris & Rogers
700    0:16−cv−03468−DWF−BRT   Smith                 Christopher F.             Lieff Cabraser
701    0:16−cv−03483−DWF−BRT   Branson               Angela                     Zimmerman Reed
702    0:16−cv−03485−DWF−BRT   Cushman               Catherine                  Zimmerman Reed
703    0:16−cv−03490−DWF−BRT   Harshbarger           Ralph                      Zimmerman Reed
704    0:16−cv−03844−DWF−BRT   Shultz                Charles D.                 Gilreath & Associates
705    0:16−cv−04028−DWF−BRT   Dundee                Kara                       Hurley McKenna
706    0:16−cv−04344−DWF−BRT   Picanzo               Marcia                     Lieff Cabraser
707    0:17−cv−00540−DWF−BRT   Francis               Stacey and Reginald        McGartland Law firm
708    0:17−cv−00662−DWF−BRT   Matson                Karen                      Kershaw Cutter
709    0:17−cv−00855−DWF−BRT   Otto                  Robert G.                  Cannon & Dunphy
710    0:17−cv−00893−DWF−BRT   Joback                John                       Lieff Cabraser
711    0:17−cv−01686−DWF−BRT   Shulman               Gail and Bruce             Meshbesher & Spence
      CASE 0:15-cv-02440-DWF-BRT Document 10 Filed 02/11/20 Page 14 of 14
                        ABGII/Rejuvenate MDL 13−2441
 AMENDED Exhibit A: Cases to be Dismissed without Prejudice Pursuant to Tolling Terms

               Case No.        Plaintiff Last Name       Plaintiff First Name            Counsel
712    0:17−cv−01821−DWF−BRT   Harris                Lurie                      Morgan & Morgan
713    0:17−cv−02048−DWF−BRT   Leaders               Robert and Diane           Goldenberg Law
714    0:17−cv−02075−DWF−BRT   McBride               Jimmy and Charlsie         Childers Schlueter
715    0:17−cv−02078−DWF−BRT   Oakley                Benny Dee and Brenda Sue   Childers Schlueter
716    0:17−cv−02082−DWF−BRT   Tracy                 Daniel and Vicki           Childers Schlueter
717    0:17−cv−02392−DWF−BRT   Richards              Jack                       Levin Papantonio
718    0:17−cv−03568−DWF−BRT   Santomenna            Diane                      Kershaw Cutter
719    0:17−cv−03580−DWF−BRT   Hill                  Dorothea                   Curtis Law Group
720    0:17−cv−03581−DWF−BRT   Bermudez              Maria                      Curtis Law Group
721    0:17−cv−03840−DWF−BRT   Buller                Wayne and Susan            Goldenberg Law
722    0:17−cv−03893−DWF−BRT   Cook                  Shannon                    Morgan & Morgan
723    0:17−cv−04040−DWF−BRT   Crittenden            Gerald D.                  Karsman, McKenzie & Hart
724    0:17−cv−04228−DWF−BRT   Pearson               Gary                       Zimmerman Reed
725    0:17−cv−04743−DWF−BRT   Lawless               Juanita                    Zimmerman Reed
726    0:17−cv−05232−DWF−BRT   Quertermous           Douglas                    Meshbesher & Spence
727    0:17−cv−05362−DWF−BRT   Nelson                Susan                      Meshbesher & Spence
728    0:17−cv−05367−DWF−BRT   Sanchez               Didier                     Meshbesher & Spence
729    0:17−cv−05368−DWF−BRT   Taylor                Jack                       Meshbesher & Spence
730    0:18−cv−00520−DWF−BRT   Plemons               Brenda and John            Childers Schlueter
731    0:18−cv−00694−DWF−BRT   Pearson               Herman E.                  Meshbesher & Spence
732    0:18−cv−00816−DWF−BRT   German                Jon and Constance          Zimmerman Reed
733    0:18−cv−00818−DWF−BRT   McGhee                James                      Zimmerman Reed
734    0:18−cv−00968−DWF−BRT   Fender                Becky                      Pritzker Olson
735    0:18−cv−01040−DWF−BRT   Weltsch               Linda and Stephen          Zimmerman Reed
736    0:18−cv−01531−DWF−BRT   Burns                 Glen J.                    Johnson Law Group
737    0:18−cv−01703−DWF−BRT   Harvey                Thomas                     Kershaw Cutter
738    0:18−cv−02468−DWF−BRT   Freedman              Hunter                     Osborne & Francis
                                                                                Law Offices of Shiela F.
739    0:18−cv−03213−DWF−BRT Williams                Earl and Beverly
                                                                                Campbell
740    0:18−cv−03445−DWF−BRT   Albert                Mark A.                    Lanier Law Firm
741    0:19−cv−00063−DWF−BRT   Bashor                Tom                        Childers Schlueter
742    0:19−cv−00068−DWF−BRT   Boyle                 Joseph and Nora            Childers Schlueter
743    0:19−cv−02383−DWF−BRT   Nichols               Beverly                    Zimmerman Reed
